The Honorable Pete Laney          Opinion No. Ii-920
Chairman
House Administration Committee    Re: Allocation of office
Texas House of Representatives    space in the Capitol to
P. 0. Box 2910, Capitol Station   news organizations.
Austin, Texas 70767
Dear Chairman Laney:
     You have asked our opinion on several~questions relating
to the practice of furnishing office space in the Capitol
to news organizations.
     your first four questions are:
          1. Does the State have a legal obliga-
          tion to furnish office space to members
          of the media?
         2. If the State does have a legal
         obligation to furnish office space, then
         may the State select between individual
         companies as to amount of space and to whom
         space is granted?
          3. May.the State provide office space free
          of charge to private concerns operating media
          services in the Capitol including businesses
          and associations who provide their subscribers
          or members with information about the Legislature?
          4. May the State charge for space allocated to
          private concerns operating media services in
          the Capitol including businesses and associations
          who provide their subscribers or members with
          information about the Legislature?


                              p. 3855
The Honorable Pete Laney - page 2 (H-920)


     Virtually identical     questions were posed by the House
Administration Committee     in 1973 and were addressed in
Attorney General Opinion     H-184 (1973). After a discussion    Of
relevant authorities, we     said:
         [T]he House of Representatives has no
         constitutional or statutory obligation to
         provide rent free space to members of the
         media in the Capitol Building but . . .
         consistent with our traditional notions
         of open government and the need for an
         informed citizenry, and consistent with the
         purposes of the Open Meetings Law, the
         House and/or the Board of Control are amply
         justified in making a reasonable amount of
         space available for proper media purposes.
         And see Article 3, S 16, and Article 1, 9 8,
         Constitution of Texas.
             .   .   .   .

            Assuming that the space provided to the
         members of the media is insufficient to meet
         the needs of 'all legitimate members of the
         media,' it is our opinion that the House of
         Representatives or whoever else allocates the
         space, may do so in one of several ways, the
         only requirements being that the classifications
         of those who are to have space and those who
         are not must be reasonable and must not be based
         upon any unconstitutional discrimination. - Id.
         at 4-5.
     Your current questions attempt to distinguish between
traditional news organizations and special interest newsletters.
The latter would normally be directed to a relatively small
group of subscribers who are interested in specialized
information provided by the newsletter and are willing to
pay subscription rates much higher than those associated
with regular newspaper subscriptions. We do not believe
that there is any necessary distinction between general
news-gathering organizations and commercial special interest
publications when determining whether their presence in a
state-provided office contributes to the public interest in
an informed citizenry. Virginia 'StateBoard of Pharmac
Virginia Citizens Consumer Council, Inc.,-   L.Ed .
                                             -           +976).


                             p. 3856
The Honorable Pete Laney - page 3   (H-920)


     Thus, in answer to your first three ,questions, the State
                                   space to members of news
is not obligated to furnish office _
organizations, but it has ample authority to provide such
space. We note that some sort of press room space is
provided in or near 49 of the 50 state capitols. The
fiftieth state provided such space in the past and planned
to do so again on completion of its new capitol ,building.
The Citizens Conference on State Legislatures, Legislative
Openness at 128 (1974). Furthermore, a room for reporters
has always been contemplated as a part of the current Texas
                                         of the Capitol
capitol building. Third Biennial .Report--
Building Commission (1886). The space may be provided to
commercial, speciar-interest newsletters as well as to general
newsgathering organizations. If the lack of space makes it
necessary to distinguish between individuals in regard to
the amount of space which is granted, distinctions may be made
SO long as they are reasonable and so long,as rules are
neither written nor applied to effect a content based dis-
crimination among news organizations or reporters. Whether
any particular distinction is reasonable will depend on the
facts of that case.
     Your fourth question involves charges for space and
was also addressed in Attorney General Opinion H-184. That
opinion indicated
         in the absence of legislation authorizing
         the collection of rent, no rental may be
         charued for svace made available to members
         of the media or to others in state buildings.
         Tarrant Count v. Ratikan Title Compan
         199 S.W.d      nex. Civ. App. -- Ft. &th
         1947, no writ).
     Thus, the collection of rent is unauthorized unless
and until the Legislature takes action to provide statutory
authority for the rental of space.
    Your next question is:
         5. If the State provides office space for
         the exclusive use of the media, may the
         State require that the members of the media
         determine guidelines for the allocation of
         space to those persons or entities desiring
         the use of the press areas?

                             p. 3857
The Honorable Pete Laney - page 4 (H-920)


     While no specific proposal is before us, it is our view
that any scheme by which allocation of space in the Capitol
was totally surrendered to a private organization would
constitute an invalid delegation of legislative power.
                                       See Tex. Const. art.




             -
     Your final question is:
          6. If the answer to [question 5) is 'no',
          then may the Legislature mandate rules,
          guidelines and definitions through which
          legitimate members of the press may be
          determined and qualified to occupy the
          office space furnished by the State? .In
          addition, may the Legislature mandate rules
          by which qualified members must abide in
          order to continue in the use of the office
          space provided by the State?
     As indicated in Attorney General Opinion H-184, the
Legislature may establish procedures or guidelines for the
allocation and use of space. The guidelines must be reasonable
and not based on any unconstitutional discrimination. While
the Legislature may not totally delegate the allocation of
space to a private organization of news representatives, it
may certainly seek the advice of any official or unofficial
group in determining the rules, regulations and guidelines
it will promulgate.
                     SUMMARY
          The Legislature is not required to
          provide space in the Capitol for news
          organizations, but it has ample authority
          to do so. The Legislature has ultimate
          authority for the allocation of space, but


                         p. 3858
The Honorable Pete Laney - page 5      (H-920)


             its rules must be reasonable and neither
            'written nor applied to effect a content-based
            discrimination among news organizations
            or reporters.
                                  Very truly yours,



                                  Attorney General of Texas
APPROVED:




Opinion Committee
jwb




                        p. 3859